Citation Nr: 0623203	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  98-15 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a kidney disorder.

2.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a back disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss prior to September 6, 2000.

4.  Entitlement to an evaluation in excess of 80 percent for 
bilateral sensorineural hearing loss from September 6, 2000, 
through December 8, 2004.

5.  Entitlement to an evaluation in excess of 50 percent for 
bilateral sensorineural hearing loss from December 9, 2004, 
forward.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1952 to October 1955 
and is a recipient of a Purple Heart.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a December 1997 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effectuated the Board's November 
1997 grant of service connection for bilateral hearing loss, 
assigning a noncompensable evaluation.  

This matter also comes before the Board from an October 1998 
rating decision which determined that no new and material 
evidence had been presented to reopen claims of entitlement 
to service connection for disorders of the kidneys and back. 

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held in San 
Diego, California.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 decision, the Board determined that 
new and material evidence had not been presented with which 
to reopen claims of entitlement to service connection for 
disorders of the kidney and back.

2.  With respect to the claimed kidney disorder, the evidence 
received since the Board's November 1997 decision is 
cumulative or redundant of evidence previously of record and 
is not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.

3.  With respect to the claimed back disorder, the evidence 
received since the Board's November 1997 decision is not 
cumulative or redundant of evidence previously of record and 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.

4.  A January 1990 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 64 decibels in the veteran's service-
connected right ear with speech recognition of 80 percent, 
corresponding to Level IV hearing using Table VI.  Pure tone 
thresholds averaged 62 decibels in the veteran's service- 
connected left ear with speech recognition of 72 percent, 
corresponding to Level V hearing using Table VI.

5.  A January 1998 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 56 decibels in the veteran's service-
connected right ear with speech recognition of 88 percent, 
corresponding to Level II hearing using Table VI.  Pure tone 
thresholds averaged 53 decibels in the veteran's service- 
connected left ear with speech recognition of 84 percent, 
corresponding to Level II hearing using Table VI.

6.  The amended provisions of 38 C.F.R. § 4.86(b) (2000 and 
2004) are applicable to the September 2000 and December 2004 
audiological findings.  

7.  At a September 2000 QTC audiological examination, pure 
tone thresholds averaged 73.75 decibels in the veteran's 
service-connected right ear with speech discrimination 
ability of 24 percent, corresponding to Level XI hearing 
acuity using Table VI (the more favorable table).  Pure tone 
thresholds averaged 67.5 decibels in the veteran's service-
connected left ear with speech recognition of 48 percent, 
corresponding to Level IX hearing acuity using Table VI.

8.  At a December 2004 VA audiological examination, pure tone 
thresholds averaged 73 decibels in the veteran's service-
connected right ear with speech discrimination ability of 46 
percent, corresponding to level IX hearing acuity using Table 
VI (the more favorable table).  Pure tone thresholds averaged 
69 decibels in the veteran's service-connected left ear with 
speech recognition of 60 percent, corresponding to Level VIII 
hearing acuity using Table VI.


CONCLUSIONS OF LAW

1.  The Board's November 1997 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a kidney disorder 
has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156 (2001), 20.1100 (2005).

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a back disorder has 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156 (2001), 20.1100 (2005).

4.  The schedular criteria for a 10 percent rating for 
bilateral hearing loss from date of claim to January 13, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
4.87 (1999); Diagnostic Code 6101 (as in effect prior to June 
10, 1999).

5.  The schedular criteria for a compensable rating for 
bilateral hearing loss from January 13, 1998, to September 6, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, 
4.86, 4.87 (1999); Diagnostic Code 6100 (as in effect prior 
to June 10, 1999), and 38 C.F.R. §§ 4.85, 4.86; Diagnostic 
Code 6100 (2000).

6.  The schedular criteria for an evaluation in excess of 80 
percent for bilateral sensorineural hearing loss from 
September 6, 2000, to December 8, 2004, have not been met.  
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86; Diagnostic Code 6100 
(2004).

7.  The schedular criteria for an evaluation in excess of 50 
percent for bilateral sensorineural hearing loss from 
December 9, 2004, forward have not been met.  38 C.F.R. §§ 
3.102, 3.159, 4.85, 4.86; Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  After reviewing the record, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were decided and appealed prior to 
enactment of the VCAA.  Accordingly, notice consistent with 
the VCAA was not given until September 2001 and November 
2004.  However, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In the September 2001 and November 2004 letters implementing 
VA's duties to notify and to assist, the RO informed the 
veteran of the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised by December 
1997 and October 1998 rating decisions, September 1998 and 
November 1998 Statements of the Case and numerous 
Supplemental Statements of the Case (SSOC), including that 
most recently issued in November 2005, of the pertinent law 
and what the evidence must show in order to substantiate the 
claims.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

In view of the foregoing, the RO's notices to the appellant 
were also in substantial compliance with the recent decision 
in Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
which addressed the appropriate VCAA notice to be provided 
for requests to reopen previously denied claims.  The Court 
found that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, VA must consider the bases for the 
prior denial and respond with a notice letter that describes 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
entitlement to the underlying claim in the previous denial.  
Such notice to the appellant is essential, since the question 
of materiality depends upon the basis on which the prior 
denial was made, and the failure to notify a claimant of what 
would constitute material evidence would be prejudicial to 
the claimant.  

The Board has reviewed the claims folder and finds that the 
veteran was notified as early as November 1998 of the 
necessity of providing new and material evidence and of the 
definition of new and material evidence.  Duty to assist 
letters issued in September 2001 and November 2004 also 
served to advise the veteran of the types of evidence which 
would support the underlying issue of service connection.  
SSOCs in March 2000 and July 2002 fully explained in the 
reasons and bases for the decision what was meant by new and 
material evidence and why evidence submitted was not new and 
material, thereby notifying him of what evidence or element 
of service connection was missing from his records.  Clearly, 
in this matter, the RO amply advised the appellant as to the 
basis for the previous denial and the necessary evidence to 
reopen his claims and obtain benefits.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  VA medical 
records are on file and a recent evaluation was conducted in 
2004.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Notice 
must be given of what information and evidence, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

With respect to the hearing loss claim, the Board has 
considered the related questions of entitlement to increased 
evaluations and the appropriate effective dates assigned by 
the RO during the appeal period in accordance with the 
holding in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The matter of increased rating and effective dates as 
pertains to the new and material claims are moot inasmuch as 
one claim is not being reopened but the other is reopened.  
For one, there is no prejudice to the veteran by reason of 
the lack of such notification, and the RO will consider 
effective date should the other result in an allowance of the 
benefit.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records include an April 1952 enlistment 
examination which reflected that clinical evaluation of all 
systems and the spine was normal.  A record dated April 1953 
reveals that the veteran had gross hematuria, occurring 5 or 
6 times during the previous two weeks, of undetermined cause.  
Am impression of an upper genitourinary inflammation was 
made.  The record also noted pyelonephritis (?) and 
glomerulonephritis (?).  An entry dated later in April 1953 
indicates that a urinalysis was negative and that symptoms of 
lumbar aching were only noticed with pressure or movement.  
An entry dated at the end of April 1953 revealed that a 
urinalysis was negative and PSP was normal.  It was noted 
that a back ache had been present for 4 months and that X-ray 
films of the lumbar spine were negative; the films reflected 
that the lumbar lordotic curve was slightly exaggerated, but 
that the vertebral bodies were intact and the intervertebral 
spaces were well preserved.  There was no evidence of 
rheumatoid changes.   An entry dated in early May 1953 
indicated that the veteran had no back ache and that 
intravenous pyelogram (IVP) testing was negative except for a 
slight "kink" in the right ureter, with no clinical 
evidence that this was significant.  The kidneys were of 
normal size and there were no calcifications along the 
urinary tract.  

The service medical records also show that the veteran was 
wounded in combat action in May 1953 affecting his left hand.  
The October 1955 separation examination reflects that 
clinical evaluation of all systems and joints was normal.  

In August 1956, the veteran filed a claim for service 
connection, alleging that he had an accident injuring his 
urinary system in May 1953.  By rating decision in November 
1956, the RO denied service connection for a renal hematuria.  
The RO denied service connection for a renal hematuria, 
because no residuals of any disease or injury were noted at 
the time of discharge from service and the veteran failed to 
report for a medical examination.  The veteran was informed 
of that decision in December 1956, and did not appeal it 
after notification of his appellate rights.  

In August 1975, the veteran filed a claim for service 
connection for a back problem.  VA medical records dated in 
February 1976 document a history of kidney stones and bright 
red blood in his urine for the previous six days, with 
bilateral flank pain.  It was commented that the veteran was 
probably passing a stone.  Also in February 1976, the veteran 
reported an increase in pain and hematuria, so it was 
recommended that an emergency IVP be performed.  In March 
1976, it was noted that the veteran possibly had a stone in 
his ureter.

An April 1976 record indicates that the veteran complained of 
a 2 week history of hematuria and a history of several 
episodes of renal calculi.  The veteran also complained of an 
old war injury to the lower back.  Assessments of doubt 
urinary calculi and status post heroin addiction and 
methadone maintenance were made.  The record noted 
psychosomatic complaints as a device to obtain narcotics.  In 
July 1976, it was noted that the veteran was having back 
pains from his kidneys.

In March 1977, the veteran requested to reopen his claim for 
service connection for a kidney condition.  He asserted that 
in 1956, he began to again urinate blood, which was a 
condition that happened in 1953 at the time of his original 
wounds in Korea.

In July 1977, the RO confirmed the previous rating decision 
which denied service connection for a kidney condition, 
because there was an insufficient relationship between the 
veteran's kidney condition at that time and his treatment 
during service.  In July 1977, the RO also denied service 
connection for a back condition, based on service medical 
records showing treatment for the back in relation to kidney 
complaints, but with no clinical findings in April 1953.

VA records show that the veteran was seen in January 1990 at 
which time he complained of hematuria and low back pain.  He 
gave a history of trauma to the right lumbar area in 1952 
followed by episodes of hematuria since.  A diagnosis of 
renal stones vs. pyelonephritis was made.  Subsequently, in 
January 1990, the veteran had complaints of a sudden onset of 
right flank pain with hematuria.  The veteran reported a 
history of chronic back pain which was exacerbated with 
hematuria. He reported he had had hematuria five times in the 
past and noted that the first episode was in 1952 with blunt 
injury to the back.  Since then, he had recurrent episodes of 
gross hematuria with blood clots, which would last four to 
five days and then subside.  Upon examination of the 
veteran's back, there was tenderness of the costovertebral 
angle and it was unclear whether this was secondary to muscle 
spasm versus true kidney disorder.  An IVP was conducted 
which revealed findings of a normal kidney, ureter and 
bladder.  The diagnosis was hematuria, unclear etiology, with 
a normal IVP.

In a January 1990 genitourinary clinic medical record, it was 
reported that the veteran had complaints of intermittent 
gross hematuria, with a normal IVP and a benign examination.  
The diagnosis was normal kidneys and it was determined that 
the pain was not renal in origin.  In another January 1990 
medical record, the veteran described low back pain on the 
right side, which was constant and was not associated with 
urination. It was noted, upon examination of the back, that 
he had tenderness of the right flank with mild palpation. 

VA audiological testing in January 1990 showed pure tone 
thresholds of 15, 75, 80 and 85 at 1000, 2000, 3000 and 4000 
hertz in the right ear, respectively, with speech 
discrimination of 80 percent in the right ear and pure tone 
thresholds of 10, 75, 75 and 85 at 1000, 2000, 3000 and 4000 
hertz in the left ear, respectively, with speech 
discrimination of 72 percent in the left ear. 

The veteran filed to reopen his claims for hearing loss and 
disorders of the back and kidneys in February 1991.  In a 
November 1997 decision, the Board granted service connection 
for hearing loss and determined that new and material 
evidence had not been submitted with which to reopen claims 
of entitlement to service connection for back and kidney 
disorders.  The RO reasoned that the evidence received since 
the final rating action of July 1977 did not raise a 
reasonable possibility that the disposition of those claims 
would be changed.

A VA audio examination was conducted in January 1998.  Pure 
tone thresholds were 10, 65, 75 and 75 at 1000, 2000, 3000 
and 4000 hertz, respectively, in the right ear, and 5, 65, 70 
and 75, respectively, in the left ear.  Average puretone air 
conduction thresholds for the 1000, 2000, 3000, and 4000 
hertz frequencies was 56 in the right ear and 53 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 84 percent in the left 
ear.  

In a December 1997 rating decision, the RO granted a non-
compensable evaluation for hearing loss effective from 
February 1991.  The rating was confirmed in September 1998.

In February 1998, the veteran filed to reopen his service 
connection claims for disorders of the kidneys and low back 
as well as filing a Notice of Disagreement with the 
noncompensable evaluation assigned for hearing loss.

VA and private clinical records from 1998 to 2004 show 
continuing complaints of back pain.  VA records show that the 
veteran was seen in March 1998 for complaints of low back 
pain.  MRI impressions included multilevel lumbar 
spondylosis, disc protrusion at L3-4 and diffuse disc bulge 
at L2-3.  An x-ray impression of right and left kidneys (?) 
renal calculi was also made.  Low back pain secondary to 
degenerative disc and degenerative joint disease was assessed 
in July 1998.

VA films of the abdomen were taken in June 1998 which 
revealed calcific opacities overlying the lower poles of both 
kidneys, most consistent with nephrolithiasis.

VA medical evidence dated in June 1999 reflects that X-ray 
films of the lumbar spine revealed calcification of the lower 
pole of the left kidney and hypertrophic degenerative changes 
of the lumbar spine with dextroscoliosis.  A June 1999 CT 
scan revealed bulging discs at L5-S1 and spinal canal 
narrowing at L4-5 and L3-4.  

A March 2000 intravenous urogram revealed cortical 
irregularities of the border of the left kidney which could 
be indicative of scarring or a renal cyst.  Lower pole renal 
calculi were noted bilaterally.  There was no evidence of 
hydronephrosis or differential renal dysfunction.  A 
radiology report of the abdomen also done in March 2000 
revealed 8 mm. calcifications overlying the lower poles of 
both kidneys, similar to those observed in June 1988.

VA medical records dated in 2000 document complaints of 
chronic back pain.  A May 2000 note indicates that the 
veteran experienced intermittent gross hematuria, and that he 
was Hepatitis C positive.  Other records revealed chronic 
Hepatitis C and splenomegaly, with on-going drinking and 
other medical conditions.  

A QTC audiological evaluation was conducted in September 6, 
2000.  Pure tone thresholds were 20, 85, 90 and 100 at 1000, 
2000, 3000 and 4000 hertz, respectively, in the right ear, 
and 15, 80, 80 and 95, respectively, in the left ear.  
Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 73.75 in the right 
ear and 67.5 in the left ear.  Speech audiometry revealed 
speech recognition ability of 24 percent in the right ear and 
48 percent in the left ear.  Diagnoses of bilateral 
sensorineural hearing loss and bilateral constant tinnitus of 
moderate intensity were made.  

Following that examination, in a July 2002 SSOC, a 30 percent 
evaluation was assigned for hearing loss effective from 
September 6, 2000.

Films of the lumbar spine taken in April 2003 revealed 
multilevel degenerative changes of the lumbar spine and mild 
compression fractures at T12 and L1, age indeterminate.  
Scoliosis was also evident.

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in February 2004.  The veteran 
described participating in an episode of heavy combat which 
he reported resulted in injuries to the back and blood in his 
urine.  The veteran testified that most recently, he had 
experienced blood in his urine 6 to 8 months previously.  He 
reported that he also sustained a back injury in Camp Carson, 
CO, after he fell off a cliff, suffering a concussion and 
injuring his back in April 1953.  The veteran stated that he 
complained to VA about his back symptoms and of blood in his 
urine during his first post-service year.  

A March 2004 outpatient audiology evaluation showed pure tone 
thresholds were 30, 90, 90 and 90 at 1000, 2000, 3000 and 
4000 hertz, respectively, in the right ear, and 20, 70, 80 
and 85, respectively, in the left ear.  Word recognition was 
80 percent at 75 decibels in the right ear and 72 percent at 
70 decibels in the left ear.

A VA audiological examination was conducted in December 2004.  
Pure tone thresholds were 20, 85, 90 and 95 at 1000, 2000, 
3000 and 4000 hertz, respectively, in the right ear, and 25, 
75, 85 and 90, respectively, in the left ear.  Average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies was 73 in the right ear and 69 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 46 percent in the right ear and 60 percent in the 
left ear.  

In a November 2005 rating action, it was determined that 
clear and unmistakable error had been made in the July 2002 
RO determination, granting the veteran a 30 percent 
evaluation.  It was determined that the provisions of 
38 C.F.R. § 4.86 were applicable to the veteran's September 
2000 audiological findings, but were not applied properly and 
that proper application of those provisions warranted an 80 
percent evaluation was assigned for hearing loss effective 
from September 6, 2000.  Based on the findings made upon VA 
audiometric testing on December 9, 2004, a 50 percent 
evaluation was assigned effective from December 9, 2004.

III.  Legal Analysis

The service medical records (SMRs) in this case appear to be 
largely complete and include the induction and separation 
evaluation.  However, several of the records have clearly 
been burned and the SMR file indicates that the veteran's 
records may have been affected by a fire at the National 
Personnel Records Center in 1973.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

	New and Material Evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2005)).  
However, this change in the law is not applicable in this 
case, because the appellant's claims were not filed on or 
after August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

The veteran contends that he is entitled to service 
connection for a kidney disorder, indicating that he had an 
injury to his urinary system in service, at the time that he 
sustained wounds in service, and that he received treatment 
for blood in his urine.  He also asserts that he has had 
kidney problems off and on since service.  

With respect to his back disorder he maintains that he has 
back problems which manifested in service due to wounds and a 
kidney problem sustained therein.

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final disallowance of record is the November 1997 Board 
decision which determined that the veteran had not submitted 
new and material evidence to reopen the claims of service 
connection for back and kidney disorders. 

The service medical records document both hematuria and 
complaints of back discomfort in service and this evidence 
was before the Board at the time of the November 1997 final 
denial of the claims; accordingly, service incurrence of 
these conditions is established even without the benefit of 
the provisions of 38 U.S.C.A. § 1154.  The reduced 
evidentiary burden afforded under the provisions of 
38 U.S.C.A. § 1154 for disabilities incurred during combat 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

With regard to the veteran's back disorder, the Board noted 
in its November 1997 decision that there did not appear to be 
a current diagnosis of a back disability in the record.  
However, the evidence added to the record since the November 
1997 final Board decision consists of clinical evidence dated 
from 1998 forward documenting variously diagnosed back 
disorders including degenerative joint disease, degenerative 
disc disease and mild compression fractures at T12 and L1.  
An essential element of service connection for any disability 
is that the disability exists.  This element was not shown by 
the evidence of record in November 1997 but it has been 
provided in the evidence submitted since that time.  
Consequently, the Board concludes that the evidence 
associated with the claims folder since 1997 is new and not 
cumulative, that it pertains to an element of service 
connection not previously established, namely, the existence 
of current disability and that it is, therefore, material to 
the issue.  In order to fairly decide the claim, this 
evidence must be considered, and the claim is reopened.

With regard to the issue of service connection for a kidney 
disorder, the evidence considered by the Board in its 
November 1997 decision included medical records showing 
episodes of hematuria and kidney stones.  The medical 
evidence submitted since that time continues to show 
intermittent complaints of hematuria and kidney stones, or 
nephrolithiasis.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in- service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  In Morton v. Principi, 3 Vet. App. 508 (1992), 
the Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.

The veteran's post November 1997 statement and his as well as 
his daughter's 2004 testimony to the effect that he had 
kidney problems and sustained an injury in service, which 
problems he maintains have chronically existed since then and 
are etiologically related to currently manifested kidney 
problems are essentially duplicative of statements made 
earlier and as such are neither new or material.  As a 
layman, the veteran lacks the medical competence to provide a 
probative opinion on the medical diagnosis or etiology of his 
current conditions. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In Moray v. Brown, 5 Vet. App. 211, 213 
(1993), the Court opined  that assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.

The medical evidence added to the file since the Board's 
November 1997 decision is not new and material, in the sense 
that it fails to demonstrate that the veteran's currently 
manifested kidney disorder was incurred in service or is 
otherwise related to service.  As such, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board concludes that none of the evidence associated with 
the claims file since the November 1997 Board decision, when 
viewed either alone or in light of the evidence previously of 
record, tends to indicate that the veteran's current kidney 
disorder was incurred during his military service.  While the 
veteran has submitted post-service documentation reflecting 
diagnoses and or clinical findings related to the kidneys, he 
has not submitted any evidence linking the current 
manifestations to service.  The primary reason for the last 
prior final denial of the claims was the absence of nexus 
evidence.  This defect has not been cured.

In view of the foregoing, while the Board recognizes the 
effort that the veteran has invested in attempt to support 
his claim, the evidence added to the record since the Board's 
November 1997 decision fails to support a finding that his 
claimed kidney disorder was incurred during service or is 
otherwise related thereto.  As such, none of the evidence is 
new and material for the purpose of reopening the claim.  The 
benefit sought is accordingly denied.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.

	Increased Evaluations - Staged ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities. VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history. 38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

During this pending appeal, the regulations for evaluation of 
audiological disabilities were amended, effective June 10, 
1999.  When VA adopted the revised rating schedule for 
audiological disabilities and published it in the Federal 
Register, the publication clearly stated an effective date of 
June 10, 1999, and, because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that VA intended to 
apply those regulations only as of the effective date.  64 
Fed. Reg. 25,202-210 (May 11, 1999).

Under the old criteria, (in effect prior to June 10, 1999), 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level 1 for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1998) (effective prior to June 10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. 4.85(c) (1998) (effective prior to 
June 10, 1999).

Under the new criteria, evaluations of defective hearing 
range from zero percent (noncompensable) to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
4.85 and Part 4, Diagnostic Code (DC) 6100 (2005).

Also under the new criteria, Table VI A is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. 4.86.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2000); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).  
As shown by the September 2000 and December 2004 audio 
examination results, the veteran's hearing loss does qualify 
as one of these exceptional cases.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, only the earlier version of the regulation 
may be applied for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (April 10, 2000).  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedent opinions of VA General Counsel are binding on the 
Board).  See also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100. See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999).  
The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  

The Board notes that the RO evaluated the claim under the old 
regulations in making its rating decision dated in December 
1997.  The RO applied the new regulations including the 
provisions of 38 C.F.R. § 4.86 in July 2002 and November 
2005.  The numerical standards by which auditory acuity and 
speech recognition are measured were not altered.  In 
evaluating service-connected hearing impairment prior to June 
10, 1999, and thereafter, disability ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, the Board finds that the veteran has 
not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

A.  Evaluation of bilateral hearing loss prior to September 
6, 2000

Essentially the only ear evaluation conducted between 
February 1991, (the effective date of service connection for 
hearing loss), and September 5, 2000, consists of a VA audio 
examination conducted in January 1998.  At that time, average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies were 56 in the right ear and 53 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear.  Under Table VI, the January 1998 VA audiology 
evaluation findings reveal that the veteran exhibited a Level 
II hearing loss in the right ear and a Level II hearing loss 
in the left ear, warranting the assignment of a 
noncompensable evaluation under Table VII.  Based on that 
examination, the RO assigned the noncompensable rating 
effective in February 1991.

However, of record is a January 1990 audiology evaluation 
that shows puretone average of 64 with discrimination of 80 
percent in the right ear, which equates to Level IV hearing 
loss.  The left ear, with puretone average of 62 and 
discrimination of 72 percent, equates to Level V hearing 
loss.  These levels warranted a 10 percent rating under the 
criteria at that time.  Even though the examination occurred 
more than one year before the date of receipt of the 
veteran's claim, it was the only and most recent relevant 
evidence pertaining to his hearing prior to the January 1998 
examination.  Therefore, the Board concludes that a 10 
percent rating is warranted for the veteran's hearing loss 
from the date of claim until January 13, 1998, the date of 
examination showing a noncompensable level of hearing loss.

There has been no evidence presented between January 13, 1998 
and September 5, 2000, which indicates that a compensable 
evaluation for bilateral hearing loss is warranted.  Further, 
there is no indication that the provisions of 38 C.F.R. 
§ 4.85(c) are applicable to the case, either in conjunction 
with the January 1990 evaluation or the January 1998 
examination or otherwise, inasmuch as the Chief of the 
Audiology Clinic did not certify during that time that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. 4.85(c) (effective 
prior to June 10, 1999).  

Accordingly, a compensable evaluation for bilateral hearing 
loss fom January 13, 1998, to September 6, 2000, is denied.

B.  Evaluation in excess of 80 percent for bilateral 
sensorineural hearing loss from September 6, 2000, to 
December 8, 2004

The only ear evaluation conducted for compensation purposes 
between September 6, 2000 and December 8, 2004, consists of a 
QTC audiological evaluation conducted on September 6, 2000.  
At that time, average puretone air conduction thresholds for 
the 1000, 2000, 3000, and 4000 hertz frequencies were 73.75 
in the right ear and 67.5 in the left ear.  Speech audiometry 
revealed speech recognition ability of 24 percent in the 
right ear and 48 percent in the left ear.  

This evidence shows that the veteran's bilateral hearing loss 
fits the requirements of an unusual pattern of hearing 
impairment under the new regulations.  The veteran is 
entitled to consideration under the amended 38 C.F.R. 
§ 4.86(b) because that examination revealed that pure tone 
thresholds bilaterally were 30 decibels or less at 1,000 
Hertz and 70 decibels or more at 2000 Hertz.  Accordingly a 
determination will be made as to the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Then 
that numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

Under Table VIA, the September 2000 VA audiology evaluation 
findings reveal that the veteran exhibited Level VI hearing 
loss in the right ear and Level V hearing loss in the left 
ear, elevated to the next highest Roman numerals of Level VII 
hearing loss in the right ear and Level VI hearing loss in 
the left ear, thereby warranting the assignment of a 30 
percent evaluation, as was assigned in a July 2002 SSOC.  

However, in a November 2005 rating decision, the RO 
determined that clear and unmistakable error had been made in 
by the RO in the July 2002 decision, inasmuch as application 
of Table VI to the veteran's hearing loss actually resulted 
in a more favorable rating evaluation for him.  Under Table 
VI, the September 2000 VA audiology evaluation findings 
reveal that the veteran exhibited Level XI hearing loss in 
the right ear and Level VIII hearing loss in the left ear, 
elevated to the next highest Roman numerals of Level XI (the 
highest available level) hearing loss in the right ear and 
Level IX hearing loss in the left ear, thereby warranting the 
assignment of an 80 percent evaluation.    

There has been no evidence presented between September 6, 
2000 and December 8, 2004, which indicates that an evaluation 
in excess of 80 percent for bilateral hearing loss is 
warranted for any portion of that time period.  Accordingly, 
an evaluation in excess of 80 percent for bilateral hearing 
loss September 6, 2000 and December 8, 2004, is denied.  

The Board notes that an outpatient evaluation in March 2004 
shows hearing loss that would warrant less than an 80 percent 
rating but that evaluation was not done for compensation 
purposes, and the Board places more probative weight on the 
September 2000 hearing evaluation.

C.  Evaluation in excess of 50 percent for bilateral 
sensorineural hearing loss from December 9, 2004, forward

The only ear evaluation conducted between from December 9, 
2004, forward consists of a VA audiological evaluation 
conducted on December 9, 2004.  At that time, average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies were 73 in the right ear and 69 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 46 percent in the right ear and 60 percent in the 
left ear.  

This evidence again shows that the veteran's bilateral 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment under the new regulations.  The veteran is 
entitled to consideration under the amended 38 C.F.R. 
§ 4.86(b) because that examination revealed that pure tone 
thresholds bilaterally were 30 decibels or less at 1,000 
Hertz and 70 decibels or more at 2000 Hertz.  Accordingly a 
determination will be made as to the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Then 
that numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

Under Table VIA, the December 2004 VA audiology evaluation 
findings reveal that the veteran exhibited Level VI hearing 
loss in the right ear and Level V hearing loss in the left 
ear, elevated to the next highest Roman numerals of Level VII 
hearing loss in the right ear and Level VI hearing loss in 
the left ear, thereby warranting the assignment of a 30 
percent evaluation.  

However, application of Table VI to the veteran's hearing 
loss results in a more favorable rating evaluation for him.  
Under Table VI, the December 2004 audiology evaluation 
findings reveal that the veteran exhibited Level VIII hearing 
loss in the right ear and Level VII hearing loss in the left 
ear, elevated to the next highest Roman numerals of Level IX 
(the highest available level) hearing loss in the right ear 
and Level VIII hearing loss in the left ear, thereby 
warranting the assignment of a 50 percent evaluation.   

There has been no evidence presented from December 9, 2004, 
forward which indicates that an evaluation in excess of 50 
percent for bilateral hearing loss is warranted for any 
portion of that time period.  Accordingly, an evaluation in 
excess of 50 percent for bilateral hearing loss from December 
9, 2004, forward is denied.

Both the old and new regulations for evaluating the veteran's 
bilateral hearing loss disability were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the claim.  See VAOPGCPREC 7-2003, 
supra.  In any future claims and adjudications, the RO will 
apply only the amended rating criteria, and will consider 
evidence developed after the present claim.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The above determinations are based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his bilateral hearing loss, 
nor has he alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  Moreover, the schedule itself provides for 
exceptional patterns of hearing impairment, and, therefore, 
it is adequate to compensate for hearing loss.  38 C.F.R. 
§ 4.86.

Accordingly, the Board concludes that a 10 percent rating is 
warranted for the veteran's bilateral hearing loss from date 
of claim through January 12, 1998, and to this extent, the 
claim is allowed.  However, the preponderance of the evidence 
is against: entitlement to a compensable rating for bilateral 
hearing loss from January 13, 1998, to September 6, 2000; 
entitlement to an evaluation in excess of 80 percent for 
bilateral sensorineural hearing loss from September 6, 2000, 
to December 8, 2004; and entitlement to an evaluation in 
excess of 50 percent for bilateral sensorineural hearing loss 
from December 9, 2004, forward.  Because the preponderance of 
the evidence is against higher evaluations as of January 
1998, the benefit of the doubt doctrine is not for 
application to this portion of the appeal.  Gilbert v. 
Derwinski, 1 Vet. App. (1991), and this portion of the claim 
is denied.


ORDER

The application to reopen the claim of service connection for 
a kidney disorder is denied.

The application to reopen the claim of service connection for 
a back disorder is granted, and, to this extent, the appeal 
is allowed.

Entitlement to a 10 percent rating for bilateral hearing loss 
from date of claim through January 12, 1998, is allowed, 
subject to regulations governing the payment of monetary 
benefits.

Entitlement to a compensable rating for bilateral hearing 
loss from January 13, 1998, through September 6, 2000, is not 
warranted.

Entitlement to an evaluation in excess of 80 percent for 
bilateral sensorineural hearing loss from September 6, 2000, 
through December 8, 2004, is not warranted.

Entitlement to an evaluation in excess of 50 percent for 
bilateral sensorineural hearing loss from December 9, 2004, 
forward, is not warranted.


REMAND

The claim for service connection for a back disorder has been 
reopened.  The record shows that the veteran has not been 
examined for the purposes of determining any relationship 
between his current back disabilities and injuries he claims 
to have sustained in service.  One of those injuries he 
states occurred during combat in April 1953.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) apply with regard to 
incurrence of a back injury during combat.  Examination is 
required for a fair evaluation of his claim.

Accordingly, the issue is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an appropriate examination of his 
back to determine the nature and 
etiology of any back disability.  The 
claims folder must be made available to 
the examiner pursuant to the 
examination, and the examiner must 
review the claims folder prior to 
expressing any final conclusions in the 
case.  The examiner should note in the 
examination report that such review has 
been accomplished.  The examiner should 
report the correct diagnoses for the 
veteran's back disabilities and should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or higher probability) that any 
currently manifested back disability is 
causally related to back injury 
sustained in service or to any other 
incident of service.  

2.  Thereafter, the AOJ should review 
and readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


